Citation Nr: 1228307	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  08-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1970.

This case comes before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.  In June 2012, the Veteran was advised that the Veterans Law Judge who conducted the October 2010 hearing was no longer employed by the Board. Pursuant to 38 C.F.R. § 20.717 (2011), the Veteran was offered the opportunity for an additional hearing.  As he has not responded to the request, the Board will proceed with a decision.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD has been manifested by symptoms that produced not more than occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for a 50 percent rating, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in August 2007 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By way of history, the RO granted service connection for PTSD in an October 2002 rating decision and assigned a 30 percent rating, effective July 31, 2002.  The Veteran filed the instant claim for increased rating in July 2007.  He appeals an October 2007 rating decision continuing the 30 percent rating.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
 
The applicable rating criteria for evaluating PTSD provide for a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 
 
A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
 
Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 
 
The pertinent evidence of record includes a July 2007 statement from the Veteran's private physician, Dr. S., who reported that she had seen little improvement in the Veteran's PTSD symptoms since 2002.  She noted that he had been referred to a psychiatrist and it had been determined that psychotropic medications did not help with his condition.  She indicated that the Veteran continued to be extremely emotionally handicapped and in denial.  Dr. S. assigned a global assessment of functioning score of 51.

At a VA examination in August 2007, the Veteran reported that he had been married for the prior 12 years to his second wife and resided with his wife, two daughters, and grandchildren.  He noted that his marriage was fair but somewhat impaired by his inability to provide enough support.  He continued to work as an electrician, though he experienced difficulties with hostile customers.  With respect to treatment, the Veteran indicated that he received counseling every two weeks but was not on any psychotropic medication.  The examiner noted that the Veteran tended to be withdrawn and tended to go through the motions of life.  The Veteran reported that he went to the movies, went out to eat, and went to church, but had no real close friends.  Rather, his friends were more of an associate type of relationship, with his wife being the primary assertive person in terms of friendship.  He described feeling distant and depressed.  The examiner noted that it sounded like the Veteran's depressive symptoms had worsened over the past few years.  Other subjective symptoms included survival guilt, intrusive thoughts and recollections, nightmares, numbness, irritability, poor concentration and motivation, hypervigilance, and pessimism.  He did not get a whole lot of pleasure from things in general and struggled with anhedonic symptoms

Mental status examination revealed that the Veteran was unkempt, and seemed dull and listless with a very restrictive affect throughout the session.  There was a minimal range in his overall affect.  His overall demeanor was depressed.  When asked about suicidal thoughts, he initially said that he had none, but then later admitted that when he felt depressed he would not really care if he were dead.  But he did indicate that he would not kill himself and had no intent, plan, wish, or goal to harm himself.  He described a lingering feeling that life really did not matter, things would not be different, and it would not bother him if he died.  He did not look forward to anything.  He felt disconnected and detached from others.  The Veteran also described some avoidance symptoms.  

The examiner noted that the Veteran was casually dressed but poorly groomed.  His hair was very disheveled and he had not shaved.  He was alert and shown no unusual mannerisms.  Speech was monotone and low in volume, and affect was overall markedly depressed throughout the session.  Again, he denied any active suicidal thought but acknowledged some passive suicidal thinking from time to time.  Thought processes were clear, coherent, goal directed, and logical.  Thought content was free of any obsession, compulsions, delusions, or hallucinations.  He was alert and oriented, and there was no evidence of any major concentration or memory disturbances. Judgment and insight were deemed to be fair.  The examiner diagnosed PTSD, mild to moderate, as well as probable major depressive disorder, mild.  He assigned a global assessment of functioning score of 55-65.  

The VA examiner opined that he would not agree with the statement from the Veteran's private physician to the affect that the appellant was unlikely to respond to antidepressant medication.  The examiner indicated that he did not think that the Veteran had tried mediation for a long enough term at a sufficient dosage and duration.  The examiner opined that he thought that most of the Veteran's dysfunction was due to persistent depressive symptoms that should be addressed pharmacologically.

Treatment records from WellSpan Health reflect that the Veteran was frequently seen for individual therapy sessions and sessions with his wife.  He reported symptoms of depression and anxiety, mood disturbances, and social/family problems.  

A June 2008 statement from private physician Dr. S. reflects that she had been treating the appellant since June 2000.  She noted that he saw the Veteran both individually and in joint sessions with his wife.  Dr. S. reported that the Veteran exhibited profound PTSD symptoms including emotional distancing and survivor guilt.  He also suffered from daily intrusive thoughts and internalized anger.  She indicated that when the Veteran did discuss his traumatic experiences he completely dissociated himself from his feelings.  He was completely emotionally and socially isolated, which she noted caused problems in his marriage.  He only participated in VA and church activities.  The examiner noted that the Veteran's wife complained of his periodic irritability and outburst of anger.  He also had difficulty concentrating.  Dr. S. indicated that the Veteran did not realize the severity of his symptoms or their impact on his life and the lives of those around him.  She noted no significant change in his symptoms since they began treatment.  A global assessment of functioning score of 51 was assigned.  

At a September 2009 VA examination the Veteran reported that he had retired from his job as an electrician and only worked part time as needed.  Since that time, he felt less stressed and tense.  He noted that during the past month, he had worked approximately 24 hours.  He indicated that he continued to struggle with PTSD symptoms, and had to stop going to counseling due to finances.  The examiner noted that while he found counseling helpful, he did not feel that his overall symptoms significantly improved.  He was not on medication and he denied any active or passive suicidal or homicidal thoughts.  There were continued problems in his marriage, including social withdraw and emotional distancing.  He still had short periods of depressed mood not lasting more than a couple of days at a time.  He did not have any psychomotor agitation, psychotic problems, manic problems, panic attacks, or generalized anxiety of an acute nature.  He reported that his overall mood was generally good.  He still had not formed any close friendships, but he felt that his relationship with his wife was overall loving and supportive.  He was involved in church and attended many church functions.  With respect to PTSD symptoms, he continued to have intrusive thoughts about the past, nightmares, avoidant symptoms, hypervigilance and difficulty connecting with others.  He denied overt hostility, rage, or excessive irritability.  

On mental status examination, the Veteran was adequately dressed and groomed, and appeared to be in no acute distress.  He was alert an oriented and felt to be a reliable historian.  His overall affect was broad-ranged and he appeared euthymic.  There were no unusual mannerisms or tics.  He displayed good eye contact and his speech was within normal limits.  He had no active or passive suicidal thoughts.  Thought process was clear, goal directed, and coherent.  There was no evidence of obsessions, compulsions, delusions, or hallucinations.  There was also no evidence of major concentration or memory disturbance.  Judgment and insight were felt to be pretty good.  The examiner diagnosed PTSD and assigned a global assessment of functioning score of 55-65.  

The examiner indicated that the Veteran continued to struggle with his moods, but the examiner was no longer concerned with the Veteran's depressions as these symptoms seemed to have improved.  There appeared to be no change in PTSD symptoms except for an increase in nightmares.  

At an April 2010 VA psychiatric consultation, the Veteran reported having little interest or pleasure more than half of the time, feelings of failure and guilt, trouble concentrating, low energy, loss of appetite, and motor agitation.  He stated that his depressive symptoms made it difficult to work or take care of duties at home.  A suicidal ideation screen was negative, and the appellant denied suicidal ideation.  He endorsed disturbing dreams and memories, avoidance, loss of interest, extreme feelings of numbness, feeling that life is shortened, moderate irritability, difficulty concentrating, and exaggerated startle response.  

VA psychiatric consults dated in July and August 2010 reflect that the Veteran continued to express complaints of intrusive memories and problems being in crowds.  

An August 2010 VA outpatient treatment report reflects that the Veteran reported increased anxiety.  The treating physician noted that the Veteran's PTSD had caused problems in his marriage and led to intolerance of crowds.  He said that his past therapist told him he was "emotionally bankrupt."  His nightmares had increased.

At a September 2010 VA treatment session the Veteran reported feeling like he was losing interest in a lot of things.  His PTSD symptoms appeared to be triggered by preparing for his upcoming Board hearing.  He had backed away from activities such as hiking and going to the gym.  He was stressed by the number of people in his household, including two daughters and three grandchildren.  

During the Veteran's October 2010 Board hearing, the Veteran testified that he struggled with his PTSD symptoms since his return from Vietnam.  He reported that in his first job as a machinist, he was nearly fired due to lack of caring.  He worked by himself and was generally left alone.  After twenty years, he became an electrician.  He reported that he had many problems with customers and was almost fired.  He noted that he retired early at the age of 62 because he could no longer deal with the pressure or stress.  He indicated that he was very concerned with his safety at night and checked all of the windows and doors numerous times.  He also kept guns in his home and had a permit to carry guns because it made him feel safe.  With respect to activities, he noted that he went to church every week and occasionally went out to dinner.  He noted that he did not like being in crowds and described experiencing panic attacks approximately once every two months.  The Veteran also indicated that he was not as close to his children has he would like to be.  

Collectively, the aforementioned medical evidence reflects that, pertinent to the period on appeal, the Veteran's PTSD has been manifested by nightmares, insomnia, an exaggerated startle response, difficulty in handling his emotions, irritability, impaired judgment, disturbances in concentration, little interest or motivation, feelings of helplessness, social isolation, withdrawal, avoidance, and difficulty understanding complex commands.  

While the Veteran has not demonstrated rated all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture-particularly, disturbances in concentration, difficulty, very low interest in activities, extreme disturbances and mood, social isolation, and nightmares-suggest occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.    Moreover-as explained in more detail below-a 50 percent rating also appears consistent with the global assessment of functioning score assigned by his private physician.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Veteran's PTSD most nearly approximates the criteria for a 50 percent, but no higher, rating.  See 38 C.F.R. §§ 4.3 4.7.  

Concerning the question of entitlement to a rating in excess of 50 percent, at no point has the Veteran's PTSD symptomatology met the criteria for a 70 percent rating.  As noted above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  

In this case, the objective medical evidence does not show such symptoms as intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that are characteristic of the 70 percent rating.  

Rather, the medical evidence of record indicates that the Veteran interacts frequently with members of his church and veterans organizations, he is married and he maintains at least some relationship with his children.  Thus, the Veteran is able to maintain social and family relationships.  In addition, while the Veteran experienced difficulties with working in dealing with coworkers and customers, he was able to maintain employment until he took an early retirement.

Further, none of the global assessment of functioning  scores assigned-ranging from 51 to 55-65-provide a basis for a  rating in excess of 50 percent.

As noted above, global assessment of functioning scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), while scores ranging between 61 to 70 reflect some mild symptoms.  

In this case, the global assessment of functioning scores above 60 reflect even less impairment than that contemplated in the current 50 percent rating; hence, this score provides no basis for a higher rating.  Moreover, the global assessment of functioning scores ranging from 51 to 60 appears to suggest a level of impairment consistent with that contemplated in the 50 percent rating.

Accordingly, the Board finds that an initial 50 percent, but no higher, rating for PTSD is warranted.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the symptoms for the maximum 100 percent rating are, likewise, not met.

Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.

The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the next higher, 50 percent, rating, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

Entitlement to a 50 percent rating for PTSD, but no higher, is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

As indicated above, the Veteran has indicated that he took an early retirement due to his PTSD and is no longer employed.  He has thus raised the issue of entitlement to a total disability evaluation based on individual unemployability due to his PTSD.
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453. While the this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue. 
 
Accordingly, this case is REMANDED for the following action:
 
The RO must formally adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. If the claim is denied the RO must issue a supplemental statement of the case that includes all laws and regulations pertaining to a benefit based upon individual unemployability due to service connected disorders. The appellant and his representative must then be given an opportunity to respond. Thereafter, the case should be returned to the Board if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


